DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In claim 10, line 3 “a web” is not shown in the drawings. Therefore, a web must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a tool…for transferring the force” in claim 1 and “a tool…for transferring a force” in claims 7 and 12;
“a support element for supporting the finger orthosis” in claims 2 and 4.
Claim limitation “a tool…for transferring” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “tool” as a substitute for means coupled with functional language “for transferring” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Claim limitation “a support element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “element” as a substitute for means coupled with functional language “for supporting” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “a tool…for transferring” described in the specification includes a cable connector holder, a screwing aid, in particular a screwdriver, a wrench, and/or a force enhancer, in particular a pressing aid  (specification, page 4, lines 25-27); a pad of an elastic material (specification page 11, lines 24-25); a rotatable wheel which can be a cutting blade, for example (specification, page 11, lines 18-21).
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “a support element for supporting described in the specification includes a clip or a protuberance, cushion, slip-resistant material, coating with slip resistant material, surface treatment for increasing the grip (specification,  page 2, lines 6-21) ; bracket (specification, page 10, line 28 to page 11, line 3).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 and 9-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in the recitation “substantially perpendicular” in claim 1, line 5 and in the recitation “substantially in a plane” in claim 1 line 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitations will be interpreted as --perpendicular-- and --in a  plane-- .
As claims 2-3 depend from claim 1, they are rejected for at least the same reasons as claim 1. 
Claim 3 recites the limitation "the support element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --wherein a support element--.
Claim 6 recites the elements “the frame” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination it will be interpreted as –a frame--.
Claim 9 recites the elements “the frame” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination it will be interpreted as –a frame--.
Claim 9 recites the elements “the front side” and “the finger joint” in line 3. There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination the limitations will be interpreted as --a front side of the finger over a finger joint--.
As claim 10 depends from claim 9 it is rejected for at least the same reasons as claim 9.
Claim 11 recites “the frame” in line 2.  There is insufficient antecedent basis for the limitation “the frame”. For the purposes of examination the limitation will be interpreted as – a frame --.
Claim 12 recites “the frame” in line 3.  There is insufficient antecedent basis for the limitation “the frame”. For the purposes of examination the limitation will be interpreted as – a frame --.
Claim 13 recites the limitation “the tool” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a tool --.
Claim 13 recites the limitation “the frame” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a frame-.
Claim 14 recites the limitation “the frame” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a frame-.
Claim 14 recites the limitation “the full area” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a full area--.
Claim 14 recites the limitation “the surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a surface-.
Claim 15 recites the limitation “the frame” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a frame-.
Claim 15 recites the limitation “firmly connected” in line 2.  The term “firmly” in claim 15 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a wall is arranged that is connected--.
Claim 16 recites the limitation “the wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as
--a wall--.
Claim 16 recites the limitation “the full area” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a full area--.
Claim 16 recites the limitation “the surface” in line 3.  There is insufficient antecedent basis for the limitation in the claim.  For the purposes of examination it will be interpreted as --- a surface--.
Claim 16 recites the limitation “the frame” in line 3.   There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as –a frame--.
Claim 16 recites the limitation “the passage openings of the frame” in lines 3-4.   There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --passage openings of the frame--.
Claim 17 recites the limitation “the frame” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a frame-.
Claim 17 recites the limitation “the tool” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a tool-.
	As claim 19 depends from claim 17, it is rejected for at least the same reasons as claim 17.
Claim 18 recites the limitation “for the fastening of the tool” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --for fastening of a tool--.
Claim 18 recites the limitation “the frame” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as 
--a frame-.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites, “wherein the frame at least partially circularly surrounds a fingertip and a side of a distal interphalangeal joint…and at least partially circularly surrounds the finger from the fingertip to the side of the distal interphalangeal joint” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --wherein the frame is configured to at least partially circularly surrounds a fingertip and a side of a distal interphalangeal joint…and at least partially circularly surrounds the finger from the fingertip to the side of the distal interphalangeal joint --.
Claims 2-3 depend from claim 1 and are rejected for at least the same reasons as claim 1. 
	Claim 2 recites, “wherein the frame has a support element for supporting the finger orthosis on at least one further finger” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --wherein the frame has a support element adapted for supporting the finger orthosis on at least one further finger--.
Claim 3 recites, “wherein the support element has at least one bracket that engages around the finger on its ventral side and is connected to the frame on at least one side of the finger” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --wherein the support element has at least one bracket configured to engage around the finger on its ventral side and is connected to the frame on at least one side of the finger --.
	Claim 4 recites, “a support element for supporting the finger orthosis on at least one further finger” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --a support element adapted for supporting the finger orthosis on at least one further finger --.
	Claims 5-19 depend directly or indirectly from claim 4 and are therefore rejected for at least the same reasons as claim 4.
Claim 5 recites, “wherein the frame at least partially circularly surrounds a fingertip and a side of a distal interphalangeal joint…and at least partially circularly surrounds the finger from the fingertip to the side of the distal interphalangeal joint” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --wherein the frame is configured to at least partially circularly surround a fingertip and a side of a distal interphalangeal joint…and at least partially circularly surrounds the finger from the fingertip to the side of the distal interphalangeal joint--.
  Claim 6 recites, “wherein  the support element has at least one bracket that engages around the finger on its ventral side and is connected to the frame on at least one side of the finger” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  -- wherein  the support element has at least one bracket that is configured to engage around the finger on its ventral side and is connected to the frame on at least one side of the finger--.
Claim 9 recites, “wherein the frame has a section that extends on the front side of the finger over the finger joint such that it limits the flexion of the finger joint” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --wherein  the frame has a section that is configured to extend on the front side of the finger over the finger joint such that it limits the flexion of the finger joint--.
Claim 10 recites, “wherein the section is connected to the frame at the fingertip and extends as a web over the finger joint” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  -- wherein the section is configured to be connected to the frame at the fingertip and extend as a web over the finger joint --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faso (US 2585641).
Regarding claim 1, Faso discloses a finger orthosis 4 (ferrule 4; Fig. 16, col. 10, lines 1-45, capable of intended use; the ferrule 4 has the general form of the ferrule of Figs. 1 to 2 but has the end edge shaped with a cutaway portion, col. 10, lines 15-22) for exerting a force on a component (col. 1, lines 1-3; wrench for holding and turning threaded fasteners [component]) by means of a finger (Fig. 16, col. 10, lines 46-56) comprising: a frame 4 for receiving a finger (col. 5, line 57-60; col. 10, lines 26-30), wherein the frame, at least partially circularly surrounds a fingertip (Fig. 16, col. 10, lines 26-30, see annotated Fig. 16 below which shows circular section capable of partially surrounding a fingertip) and a side of a distal interphalangeal joint remote from the fingertip (see annotated Fig. 16 below which shows circular section capable of partially surrounding a side of a distal interphalangeal joint; finger embracing portion of the tool is formed to embrace the finger and to fit thereto so as to be retained on the finger and particularly on the end portion thereof beyond the first joint [distal interphalangeal joint], col. 3, lines 11-15; end portion of the finger is beyond the first joint which statement evidences that the first joint is the distal interphalangeal joint as the end portion of the finger is beyond it; the wings 54 of the ferrule project backwardly sufficiently to provide embrace of the adjacent portion of the finger between the first and second joints thereof, col. 10, lines 22-25;  the proportions of the ferrules may be such, as described in connection with Fig. 16, that the edges may be positioned at the crease of the finger joint, col. 11, lines 5-11; the portion 56 of the ferrule which carries the fastener engaging part extends outwardly in the direction from the finger joint toward the finger end, col. 10, lines 26-29; capable of intended use depending on finger size) in each case substantially perpendicular to a longitudinal direction of the finger (see annotated Fig. 16 below; a section of the ferrule [frame] that partially surrounds the fingertip is perpendicular to a longitudinal direction of the fingertip and a section of the ferrule that partially surrounds a distal interphalangeal joint is perpendicular to the longitudinal direction of the finger)

    PNG
    media_image1.png
    446
    688
    media_image1.png
    Greyscale


and at least partially circularly surrounds the finger from the fingertip to the side of the distal interphalangeal joint remote from the fingertip (finger embracing portion of the tool is formed to embrace the finger and to fit thereto so as to be retained on the finger and particularly on the end portion thereof beyond the first joint [distal interphalangeal joint], col. 3, lines 11-15; end portion of the finger is beyond the first joint which statement evidences that the first joint is the distal interphalangeal joint as the end portion of the finger is beyond it; the wings 54 of the ferrule project backwardly sufficiently to provide embrace of the adjacent portion of the finger between the first and second joints thereof, col. 10, lines 22-25;  the proportions of the ferrules may be such, as described in connection with Fig. 16, that the edges may be positioned at the crease of the finger joint, col. 11, lines 5-11; the portion 56 of the ferrule which carries the fastener engaging part extends outwardly in the direction from the finger joint toward the finger end, col. 10, lines 26-29; capable of intended use depending on finger size) substantially in a plane of the longitudinal direction (annotated Fig. 16 above; a section of the ferrule [frame] that partially surrounds the fingertip is in a plane of the longitudinal direction and a section of the ferrule that partially surrounds a distal interphalangeal joint is in a plane of the longitudinal direction), and a tool 62 (wrench 62, col. 10, lines 46-56) connected to the frame (col. 10, lines 46-56) for transferring the force onto the component (capable of intended use; col. 1, lines 1-3; col. 10, lines 46-56).
Regarding claim 2, Faso discloses the invention as described above and further discloses wherein the frame has a support element for supporting the finger orthosis on at least one further finger (portion 14 of the circumferential surface 12 of the ferrule may be knurled to provide a rough surface affording good frictional contact, col. 5, lines 12-31; a knurled surface is equivalent to surface treatment for increasing the grip as provided as an equivalent to “support element for supporting” in claim interpretation section above; capable of intended use).
Regarding claim 3, Faso discloses the invention as described above and further discloses wherein the support element has at least one bracket 54 (wings 54, col. 10, lines 22-25; specification indicates that brackets together form a cuff, page 10, lines 10-16; insofar as the wings 54 form a cuff, they are brackets) that engages around the finger on its ventral side (Fig. 16, col. 10, lines 22-25; adjacent portions of the fingers between the first and second joints thereof are on its ventral side; capable of intended use) and is connected to the frame on at least one side of the finger (Fig. 16, col. 10, lines 22-25). 
Regarding claim 4, Faso discloses a finger orthosis 4 (ferrule 4; Fig. 16, col. 10, lines 1-45, capable of intended use) for receiving a finger (Fig. 16, col. 10, lines 1-45, capable of intended use) comprising: a support element 12, 14 for supporting the finger orthosis on at least one further finger (portion 14 of the circumferential surface 12 of the ferrule may be knurled to provide a rough surface affording good frictional contact, col. 5, lines 12-31; a knurled surface is equivalent to surface treatment for increasing the grip as provided as an equivalent to “support element for supporting” in claim interpretation section above; capable of intended use).
Regarding claim 5, Faso disclose a finger orthosis in accordance with the preceding claim 4, characterized by further comprising: a frame 4 for receiving a finger (col. 5, line 57-60; col. 10, lines 26-30), wherein the frame at least partially circularly surrounds a fingertip (Fig. 16, col. 10, lines 26-30, see annotated Fig. 16 above with regard to claim 1 rejection which shows circular section capable of partially surrounding a fingertip) and a side of a distal interphalangeal joint remote from the fingertip (see annotated Fig. 16 above with regard to the claim 1 rejection with shows circular section capable of partially surround a side of a distal interphalangeal joint; finger embracing portion of the tool is formed to embrace the finger and to fit thereto so as to be retained on the finger and particularly on the end portion thereof beyond the first joint [distal interphalangeal joint], col. 3, lines 11-15; end portion of the finger is beyond first joint which statement evidences that the first joint is the distal interphalangeal joint as the end portion of the finger is beyond it; the wings 54 of the ferrule project backwardly sufficiently to provide embrace of the adjacent portion of the finger between the first and second joints thereof, col. 10, lines 22-25;  the proportions of the ferrules may be such, as described in connection with Fig. 16, that the edges may be positioned at the crease of the finger joint, col. 11, lines 5-11; the portion 56 of the ferrule which carries the fastener engaging part extends outwardly in the direction from the finger joint toward the finger end, col. 10, lines 26-29; capable of intended use depending on finger size) in each case substantially perpendicular to a longitudinal direction of the finger (see annotated Fig. 16 above with regard to claim 1; a section of the ferrule [frame] that partially surrounds the fingertip is perpendicular to a longitudinal direction of the fingertip and a section of the ferrule that partially surrounds a distal interphalangeal joint is perpendicular to the longitudinal direction of the finger); and at least partially circularly surrounds the finger from the fingertip to the side of the distal interphalangeal joint remote from the fingertip (finger embracing portion of the tool is formed to embrace the finger and to fit thereto so as to be retained on the finger and particularly on the end portion thereof beyond the first joint [distal interphalangeal joint], col. 3, lines 11-15; end portion of the finger is beyond first joint which statement evidences that the first joint is the distal interphalangeal joint as the end portion of the finger is beyond it; the wings 54 of the ferrule project backwardly sufficiently to provide embrace of the adjacent portion of the finger between the first and second joints thereof, col. 10, lines 22-25;  the proportions of the ferrules may be such, as described in connection with Fig. 16, that the edges may be positioned at the crease of the finger joint, col. 11, lines 5-11; the portion 56 of the ferrule which carries the fastener engaging part extends outwardly in the direction from the finger joint toward the finger end, col. 10, lines 26-29; capable of intended use depending on finger size) substantially in a plane of the longitudinal direction (annotated Fig. 16 above with regard to claim 1; a section of the ferrule [frame] that partially surrounds the fingertip is in a plane of the longitudinal direction and a section of the ferrule that partially surrounds a distal interphalangeal joint is in a plane of the longitudinal direction).
Regarding claim 6, Faso discloses the invention as described above and further discloses wherein the support element has at least one bracket 54 (wings 54, col. 10, lines 22-25; specification indicates that brackets together form a cuff, page 10, lines 10-16; insofar as the wings 54 form a cuff, they are brackets)  that engages around the finger on its ventral side (Fig. 16, col. 10, lines 22-25; adjacent portions of the fingers between the first and second joints thereof are on its ventral side; capable of intended use) and is connected to the frame on at least one side of the finger (Fig. 16, col. 10, lines 22-25; adjacent portions of the fingers between the first and second joints thereof are on its ventral side; capable of intended use).
Regarding claim 7, Faso discloses the invention as describe above and further discloses wherein the frame has a tool 62 (wrench 62, col. lines 46-56) connected to the frame (col. 10, lines 46-56)  for transferring a force onto a component (capable of intended use; col. 1, lines 1-3; col. 10, lines 46-56).
Regarding claim 12, Faso discloses the invention as described above and further discloses wherein the frame 4 (ferrule 4; Fig. 16, col. 10, lines 1-45, capable of intended use; the ferrule 4 has the general form of the ferrule of Figs. 1 to 2 but has the end edge shaped with a cutaway portion, col. 10, lines 15-22) has a tool 62 (wrench 62, col. 10, lines 46-56) connected to the frame (col. 10, lines 46-56)  for transferring a force to a component (col. 1, lines 1-3), with the frame and the tool being at least one of flexibly, rigidly or directly connectable or connected to one another (col. 10, lines 46-56; frame 4 directly connectable to wrench [tool] via straps 59) or produced in one piece with one another.  
Regarding claim 14, Faso discloses the invention as described above and further discloses wherein the frame is at least one of formed over the full area over the surface spanned by it or has one or more passage openings (ferrule slot [passage opening], col. 10, lines 31-45; thus frame has one or more openings)
Claim(s) 4, 8-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (US 2014/0267116).
Regarding claim 4, Weiner discloses a finger orthosis 1 (splint system 1, [0058], Fig. 9, capable of intended use) for receiving a finger ([0058], capable of intended use) comprising: a support element 22 (ribbed section 22 nearest element 23, [0058]; specification indicates that brackets together form a cuff, page 10, lines 10-16; insofar as the ribs 22 form a cuff, they are brackets) for supporting the finger orthosis on at least one further finger (capable of intended use).
Regarding claim 8, Wiener discloses the invention as described above and further discloses wherein the support element 22 has a thickness of at least 0.75 mm (the thickness of the ribs is preferably in a range of 0.5 to 1.5 mm, [0058]) and comprises one or more of the following materials:  plastic, metal, fiber composite, carbon, and silicone (the housing 2 [which includes ribbing, [0058]] may be made of a thermoplastic elastomer, [0061]; thus the ribbing [support element] is made of plastic).  
Regarding claim 9, Weiner discloses the invention as described above and further discloses wherein the frame 2 (monopartite housing 2, [0058]) has a section 22 (three ribs 22 nearest element 3, [0058], Fig. 9)  that extends on the front side of the finger over the finger joint (Fig. 9) such that it limits the flexion of the finger joint (capable of intended use; ribs provide a stabilizing force on the digit, [0058]).
Regarding claim 10, Weiner discloses the invention as described above and further discloses wherein the section is connected to the frame at the fingertip and extends as a web over the finger joint (Fig. 9; a web is defined as “an intricate pattern or structure suggestive of something woven”, merriamwebster.com in Fig. 9, the ribs 22 are an intricate pattern or structure suggestive of something woven).
Regarding claim 11, Weiner discloses the invention as described above and further discloses wherein the frame is produced in one piece (monopartite housing 2, [0058]; Fig. 9 shows housing 2 in one piece).
Regarding claim 17, Weiner discloses a method of manufacturing a finger orthosis (the splint system 1 with ribbing 22 is preferably manufactured with a can injection molding technique or through 3D printing, [0059]) in accordance with claim 4 (see Weiner rejection of claim 4 above), comprising: producing the frame 2 (housing 2, [0058], [0059]) using at least one of a 3D printing process ([0059]), an injection molding process ([0059]), and/or a laminate process; and fastening the tool (a dual density of material, such as thermoplastic elastomer or elastomer overmolded onto a thermoplastic resin, will allow protection of anatomy with a less compliant material, while a complaint outer material will reduce impact force, [0059], [0062]; compliant outer material is a tool as it is equivalent to a pad of an elastic material [thermoplastic elastomer or elastomer]; see Claim Interpretation above) to the frame (compliant outer material [tool] is overmolded onto a thermoplastic resin, [0059]; thus the step of fastening to the frame [less compliant material onto which thermoplastic elastomer or elastomer is overmolded is disclosed), [0059] or at least one of producing the tool together or in one piece with the frame (compliant outer material [tool] overmolded onto less compliant material [frame], [0059]; thus the tool and frame are produced together or in one piece, Fig. 9).
Regarding claim 18, Weiner discloses the invention as described above.  Weiner further discloses wherein, for the fastening of the tool, a tool mount is at least one of adhesively bonded, plugged, or screwed to the frame or is produced in one part with the frame (compliant outer material [tool] overmolded onto less compliant material [frame], [0059]; thus the tool and frame are in one part, Fig. 9) and the tool is fastened to the tool mount or is produced in one part with the tool mount (compliant outer material [tool] overmolded onto less compliant material [frame], [0059]; thus the tool and frame are produced in one part with the tool mount, Fig. 9).
Regarding claim 19, Weiner discloses the invention as described above.  Weiner further discloses wherein the tool is directly adhesively bonded (thermoplastic elastomer [tool] may be adhered to the housing 2[frame]  using a conductive glue, [0062]), plugged, or screwed to the frame or flexibly connected to the frame or is produced in one part with the frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faso (US 2585641).
Regarding claim 13, Faso in an embodiment of Fig. 16 discloses the invention as described above and further discloses wherein the tool is connected to the frame via a tool mount (straps 59, col. 10, lines 46-56).  
Faso in the embodiment of Fig. 16 does not discloses wherein the tool is connected to the frame via a tool mount produced in one piece with the frame.
Faso in an embodiment of Figs 1-3 teaches an analogous finger orthosis having an analogous frame 4 (ferrule 4, col. 4, lines 48-74) and an analogous tool 5 (part 5, col. 4, lines 48-74) wherein the tool is connected to the frame via a tool mount 9 produced in one piece with the frame (part 5 is formed as an extension of ferrule 4, col. 4, lines 48-74).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tool of the finger orthosis of the embodiment of Faso of Fig. 16, is connected to the frame via a tool mount produced in one piece with the frame, as taught by Faso in an embodiment of Figs 1-3, in order to provide an improved finger orthosis that allows facilitates the tool being brought into engagement with the nut or with the head of the bolt (Faso, col. 4, lines 63-69) .
Regarding claim 15, Faso in an embodiment of Fig. 16 discloses the invention as described above.  
Faso in an embodiment of Fig. 16 does not disclose wherein within the frame a wall is arranged that is firmly connected to the frame and that extends over a surface of the finger orthosis spanned by the frame.
Faso in an embodiment of Fig. 17 teaches an analogous finger orthosis having an analogous frame 4 wherein within the frame a wall 72 (ferrule 72, col. 10, line 57  to col. 11, line 14; Fig. 17) is arranged that is firmly connected to the frame (the pin 70 being positioned to connect the ferrules at the wings 54 and 74, col. 10, lines 70-74) and that extends over a surface of the finger orthosis spanned by the frame (Fig. 17).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the within the frame of the finger orthosis of an embodiment of Faso of Fig. 16 a wall is arranged that is firmly connected to the frame and that extends over a surface of the finger orthosis spanned by the frame, as taught by Faso in an embodiment of Fig. 18, in order to provide an improved finger orthosis that affords a greater length of embrace of the finger (col. 10, lines 57-62).
Regarding claim 16, Faso in an embodiment of Fig. 16 in view of Faso in an embodiment of Fig. 17 discloses the invention as described above.  Faso in an embodiment of Fig. 17 further teaches wherein the wall is at least one of closed over the full area over the surface spanned by the frame (Fig. 17 shows ferrule 72 [wall] is closed over the full area over the surface spanned by the frame) or has one or more passage openings with the passage openings in particular corresponding to the passage openings of the frame.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786        

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786